Name: Commission Regulation (EEC) No 2016/82 of 20 July 1982 on a supplementary standing invitation to tender in order to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 82 Official Journal of the European Communities No L 216/25 COMMISSION REGULATION (EEC) No 2016/82 of 20 July 1982 on a supplementary standing invitation to tender in order to determine levies and/or refunds on exports of white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, special detailed rules for the application of the system of import and export licences for sugar (8), as last amended by Regulation (EEC) No 3027/81 (9), from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (10), as last amended by Regulation (EEC) No 49/82 (u ), and from Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (n), as last amended by Regulation (EEC) No 1607/80 (13) ; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 13 (2), 18 (5), 19 (4) and (7) and the second paragraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas, in view of the situation on the Community and world sugar markets, a supplementary standing invitation to tender should be issued for export of white sugar which, having regard to possible fluctua ­ tions in world prices for sugar, must provide for the determination of export levies and/or export refunds ; Whereas the general rules governing invitations to tender for the purpose of determining export refunds for sugar were laid down in Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (4), as last amended by Regulation (EEC) No 1489/76 (^ ; Whereas, in view of the specific nature of the transac ­ tions involved, special detailed rules of application should be laid down in this Regulation, and those provided for in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (6), as last amended by Regula ­ tion (EEC) No 1467/77 Q, should not apply ; whereas, for the same reasons, appropriate provisions should be laid down with regard to export licences issued in connection with the standing invitation to tender and there should be a derogation from Commission Regu ­ lation (EEC) No 2630/81 of 10 September 1981 on Whereas the second subparagraph of Article 3 ( 1 ) of Commission Regulation EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (14) provides that, where the levy or refund is fixed in advance by means of tenders, applications to fix the monetary compensatory amount in advance shall be accepted only if the party concerned has declared in writing at the time of submission of the tender that he will also apply to fix the monetary compensatory amount in advance if the tender is accepted in whole or in part ; whereas, in such cases, the obligation to lodge an application to fix the levy or refund in advance following acceptance of the tender involves an obligation to request at the same time advance fixing of the monetary compensa ­ tory amount ; whereas, for reasons peculiar to the market in sugar, when an operator intends to make use of the facility of fixing a monetary compensatory amount in advance in connection with an export levy or refund fixed in advance under a tendering proce ­ dure he only makes up his mind to do so at the moment when the application for the export licence is made ; whereas it is only after he has been declared successful in respect of a levy or refund for the quan ­ tity of sugar indicated in his tender that the said monetary compensatory amount can be fixed in advance ; whereas application of the second subpara ­ graph of the said Article 3 ( 1 ) would as a consequence, if the tenderer did not, as laid down, ask for advance fixing of the monetary compensatory amount at the time the licence or certificate was applied for, entail his losing a very large security, the loss of which would be out of proportion to the objective of the provisions ( ¢) OJ No L 177, 1 . 7. 1981 , p . 4 . O OJ No L 74, 18 . 3 . 1982, p . 1 . O OJ No L 75, 28 . 3 . 1972, p . 5 . O OJ No L 143, 25 . 6 . 1968 , p . 6 . O OJ No L 167, 26 . 6 . 1976, p . 13 , (6) OJ No L 50 , 4 . 3 . 1970 , p . 1 . O OJ No L 162, 1 . 7 . 1977, p . 6 . (8) OJ No L 258 11 . 9 . 1981 , p . 16 . 0 OJ No L 302, 23 . 10 . 1981 , p . 22. ( 10) OJ No L 338 , 13 . 12 . 1980, p . 1 . ('  ) OJ No L 7, 12 . 1 . 1982, p . 7 . ( 12) OJ No L 67, 14 . 3 . 1975, p . 16 . H OJ No L 160, 26 . 6 . 1980, p . 42. H OJ No L 134, 15 . 5 . 1982, p . 22. No L 216/26 Official Journal of the European Communities 24. 7. 82 of the second subparagraph of the said Article 3 ( 1 ) ; whereas, in consequence, a derogation should be made from the said provision in the case of this tendering procedure, so that application for advance fixing of the monetary compensatory amount at the time when the application for the export licence is made should be optional ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, (a) shall begin on 28 April 1983 ; (b) shall end on 4 May 1983 at 10.30 a.m. 2. The periods during which tenders may be submitted in response to the second and subsequent partial invitations : (a) shall begin on the first working day following the end of the preceding period ; (b) shall end at 10.30 a.m. on the Wednesday of the following week. 3 . The time limits laid down in this Regulation are expressed in Belgian time. HAS ADOPTED THIS REGULATION : Article 5 Article 1 1 . Offers in connection with this tender must be in writing, and must be either delivered by hand, against a receipt, to the competent authority in a Member State, or addressed to that authority by registered letter, telex or telegram . 1 . There shall be issued a supplementary standing invitation to tender in order to determine export levies and/or export refunds on white sugar, and during the period of validity of this standing invitation there shall be issued partial invitations to tender. 2 . The standing invitation to tender shall remain open until 31 August 1983 . 2. Ã  ÃÃ µÃ ·Ã ¬Ã µÃ  Ã ·Ã ¹Ã ¹Ã Ã ´Ã  Ã ¯Ã ·Ã ¬Ã ¯Ã °Ã ²Ã ¯Ã µ : Article 2 (a) the reference number of the invitation to tender to which the offer relates ; (b) the name and address of the tenderer ; (c) the quantity tel quel of raw sugar to be exported ; (d) the amount of the export levy or, where applicable of the export refund per 100 kilograms of white sugar, expressed in the currency of the Member State in which the tender is submitted ; (e) the minimum amount of the security to be lodged covering the quantity of sugar indicated in (c), expressed in the currency of the Member State in which the tender is submitted . The standing invitation to tender and the partial invi ­ tations shall be conducted in accordance with Regula ­ tion (EEC) No 766/68 and with the following provi ­ sions . Regulation (EEC) No 394/70 shall not apply. Article 3 3 . An offer shall be valid only if : 1 . Member States shall draw up a notice of invita ­ tion to tender which shall be published in the Official Journal of the European Communities. Member States may also publish the notice, or have it published, else ­ where . 2. The notice shall indicate in particular the terms of the invitation to tender. 3 . The notice shall be published only for the purpose of opening the standing invitation to tender. It may be amended during the period of validity of the standing invitation to tender. It shall be so amended if the terms of the invitation to tender are modified. (a) the quantity to be exported is not less than 250 tonnes of white sugar ; (b) proof is furnished before expiry of the time limit for the submission of tenders that the tenderer has lodged the security indicated in the tender ; (c) it includes a declaration by the tenderer that if his offer is successful he will , within the period laid down under (b) of Article 12, apply for export licences in respect of the quantities of white sugar to be exported ; (d) it includes a declaration by the tenderer that if his tender is successful he will :  where the obligation to export created by the export licence referred to under (b) of Article 12 is not fulfilled, supplement the security by payment of the amount referred to in Article Article 4 1 . The period during which tenders may be submitted in response to the first partial invitation to tender : 13 (4) and, 24. 7 . 82 Official Journal of the European Communities No L 216/27 Article 7 1 . Tenders shall be examined in private by the competent authority concerned . Subject to paragraph 2, persons present at the examination shall be under an obligation not to disclose any particulars relating thereto. 2 . Tenders shall be communicated to the Commis ­ sion forthwith and in such manner that the tenderers remain anonymous .  within 30 days following the expiry of the export licence in question , notify the agency which issued the licence of the quantity or quantities in respect of which the licence was not used ; (e) it contains all the information required under para ­ graph 2. 4. A tender may stipulate that it is to be regarded as having been submitted only if : (a) the minimum export levy or, where applicable the maximum export refund, is fixed on the day of the expiry of the period for the submission of the tenders in question ; (b) the tender, if successful , relates to all or a specified part of the tendered quantity. 5 . A tender which is not submitted in accordance with the provisions of this Regulation, or which contains terms other than those indicated in the notice of invitation to tender, shall not be considered . 6 . Once submitted, a tender may not be withdrawn . Article 8 1 . After the tenders received have been examined, a maximum quantity may be fixed for that partial invita ­ tion . 2 . A decision may be taken to make no award under a specific partial invitation to tender. Article 9 Article 6 1 . In the light of the intervention price for white sugar for the 1982/83 marketing year and, in parti ­ cular, the current state and foreseeable development of the Community and world sugar markets, there shall be fixed either :  a minimum export levy, or  a maximum export refund . 2. Subject to Article 10 , where a minimum export levy is fixed, a contract shall be awarded to every tenderer whose tender quotes a rate of levy equal to or greater than such minimum levy. 3 . Subject to Article 10, where a maximum export refund is fixed, a contract shall be awarded to every tenderer whose tender quotes a rate of refund equal to or less than such maximum refund and to every tenderer who has tendered for an export levy. 1 . A security of 9 ECU per 100 kilograms of sugar to be exported under this invitation to tender must be lodged by each tenderer. Without prejudice to Article 13 (4), this security shall in the case of successful tenderers and at the time of the application referred to in Article 12 (b) become the security for the export licence . 2 . The security may be lodged at the tenderer's choice, either in cash or in the form of a guarantee given by an establishment complying with criteria laid down by the Member State in which the tender is submitted. 3 . Except in the case of force majeure, the security will be released : (a) to tenderers only in respect of the quantity for which no award was made, (b) to successful tenderers only if they applied for their export licence within the period laid down under (b) of Article 12 and only for the quantity in respect of which they have fulfilled the obligation created by that licence, Article 33 of Regulation (EEC) No 3183/80 remaining applicable . The secu ­ rity lodged in respect of a quantity for which the above obligations have not been fulfilled shall be forfeited. 4. In case of force majeure, the competent agency in the Member State concerned shall take such action as it considers necessary having regard to the circum ­ stances invoked by the party concerned. Article 10 1 . Where a maximum quantity has been fixed for a partial invitation to tender :  if a minimum levy is fixed, a contract shall be awarded to the tenderer whose tender quotes the highest levy ; if the maximum quantity is not fully covered by that award, awards shall be made to other tenderers in descending order of levies quoted until the entire maximum quantity has been accounted for, No L 216/28 Official Journal of the European Communities 24. 7. 82 lation and Article 10 of Regulation (EEC) No 645/75 not applying in such a case. The applica ­ tion shall be lodged not later than :  the last working day preceding the date of the partial invitation to tender to be held the following week, or  if no partial invitation to tender is due to be held that week, the last working day of the following week, (c) the obligation to export the tendered quantity and, if this obligation is not fulfilled, to pay, where necessary, the amount referred to in Article 1 3 (4). This right and these obligations are not transferable.  if a maximum refund is fixed, contracts shall be awarded in accordance with the first indent ; if after such awards a quantity is still outstanding, or if there are no tenders quoting an export levy, contracts shall be awarded in ascending order of , refunds quoted until the entire maximum quantity has been accounted for, to tenderers quoting a refund. 2. However, where an award to a particular tenderer in accordance with the provisions of paragraph 1 would result in the maximum quantity being exceeded, that award shall be limited to such quantity as is still available . Where two or more tenderers quote the same levy or the same refund and awards to all of them would result in the maximum quantity being exceeded, then the quantity available shall be awarded as follows :  by being divided among the tenderers concerned in proportion to the total quantities in each of their tenders, or  by being apportioned among the tenderers concerned by reference to a maximum tonnage to be fixed for each of them, or  by the drawing of lots . Article 13 Article 11 1 . The competent authority of the Member State concerned shall immediately notify applicants of the result of their participation in the invitation to tender. In addition, that authority shall send successful tenderers a statement of award . 2 . The statement of award shall indicate : (a) the reference number of the invitation to which the tender relates ; (b) the quantity of white sugar to be exported ; (c) the export levy to be charged, or where applicable the export refund to be granted, per 100 kilograms of white sugar of the quantity referred to in (b). 1 . The first paragraph of Article 9 of Regulation (EEC) No 2630/81 shall not apply to the white sugar to be exported in accordance with this Regulation . 2. Export licences issued in connection with a partial invitation to tender shall be valid from the day of issue until 30 September 1983 . 3 . Export licences issued in connection with a partial invitation to tender held between 4 May and 29 June 1983 shall be used only with effect from 1 July 1983 . 4. Except in cases of force majeure) if the obligation to export created by the export licence referred to under (b) of Article 1 2 has not been fulfilled and if the security referred to in Article 6 is less than : (a) the export levy indicated on the licence reduced by the levy referred to in the second subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1785/81 in force on the last day of validity of the said licence ; or (b) the sum of the export levy indicated on the licence and the export refund referred to in Article 2 of Regulation (EEC) No 766/68 in force on the last day of validity of the said licence ; or (c) the export refund referred to in Article 2 of Regu ­ lation (EEC) No 766/68 in force on the last day of validity of the licence reduced by the refund indi ­ cated on the said licence ; then, under the time limits and conditions laid down in Article 33 of Regulation (EEC) No 3183/80 and by way of a supplementary security for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount equal to the difference between the result of the calculation made under (a), (b) or (c), as the case may be, and the security referred to in Article 6 . Article 12 Every successful tenderer shall have : (a) the right to claim in respect of the quantity awarded, an export licence indicating as appro ­ priate the export levy or the export refund quoted in his tender ; (b) the obligation to lodge, in accordance with the relevant provisions of Regulation (EEC) No 3183/80, an application for an export licence in respect of that quantity, Article 1 2 (2) of that Regu ­ 24. 7. 82 Official Journal of the European Communities No L 216/29 Article 14 If the tenderer intends to apply for advance fixing of the monetary compensatory amount under this standing invitation to tender, the provisions of the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 1160/82 shall not apply. When use is made of the provisions of the first subparagraph of Article 3 ( 1 ) of that Regulation, those of the third subparagraph of paragraph 1 and of para ­ graph 2 of that Article shall remain applicable to this tendering procedure. in ECU per 100 kilograms, between the intervention price of white sugar applicable with effect from 1 July 1983 and the intervention price of that sugar applicable on 30 June 1983 . In calculating the difference referred to in the above subparagraph there shall be added to these interven ­ tion prices the relevant storage levy as referred to under (a) of the third subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 . 3 . The request referred to in paragraph 1 must be submitted by the export-licence holders concerned, before completion of the customs export formalities relating to the quantities concerned, to the Member State which issued the licence . That Member State shall insert the relevant adjustment in section 18a of the export licence and shall place its stamp thereon . The Member States shall inform the Commission without delay of the quantities of sugar covered by the requests referred to in paragraph 1 . Article 15 1 . In so far as the conditions set out in Article 1 2 of Regulation (EEC) No 766/68 are satisfied, any export refunds and export levies fixed in advance in connec ­ tion with this invitation to tender before 1 July 1983 for sugar exported on or after that date shall , at the request of the party concerned, be adjusted in accor ­ dance with paragraph 2. 2. For purposes of the adjustment referred to in paragraph 1 , the export refund shall be increased, and the export levy decreased, by the difference, expressed Article 16 This Regulation shall enter into force on 24 July 1982 and shall apply with effect from 28 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1982. For the Commission Poul DALSAGER Member of the Commission